 INGERSOLL-RAND CO.Ingersoll-Rand Company and International Associa-tion of Machinists and Aerospace Workers, Dis-trict Lodge 53, AFL-CIO. Case 9-CA-10160June 24, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTEROn February 24, 1977, Administrative Law JudgeMarion C. Ladwig issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions containing a supporting argument.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and hasdecided to affirm the rulings, findings,' and conclu-sions of the Administrative Law Judge and to adopthis recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Ingersoll-RandCompany, Campbellsville, Kentucky, its officers,agents, successors, and assigns, shall take the actionset forth in the recommended Order.t The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Administrative Law Judge: Thiscase was heard at Campbellsville, Kentucky, on October 19to 20, 1976.' The charge was filed by the Union on March17 and the complaint was issued on July 30. The primaryissues are whether the Company, the Respondent, (a)unlawfully interrogated and threatened employees duringthe Union's organizing drive, and (b) discriminatorilydischarged one of the Union's organizers, in violation ofSection 8(a)(1) and (3) of the National Labor RelationsAct, as amended.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs and letters filed by the General Counsel and theCompany, I make the following:FINDiNos OF FACTI. JURISDICTIONThe Company, a New Jersey corporation, is engaged inthe manufacture of air compressors at its plant inCampbellsville, Kentucky, where it annually ships goodsvalued in excess of $50,000 directly to customers locatedoutside the State. The Company admits, and I find, that itis an employer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act, and that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.I. ALLEGED UNFAIR LABOR PRACTICESA. Threats and InterrogationThe Union began its organizational drive at the plant inJanuary, filed a petition for an election in a production andmaintenance unit on February 6, and withdrew the petitionon February 23 for lack of a sufficient showing of interest,after the Company included laid-off employees in its list ofemployees. Thereafter, Union Organizer Bernard Mingsand other employee organizers continued the organizingdrive among the employees, including those on laid-offstatus.Some of the alleged threats and interrogation involvedemployee Mings, who was discharged on March 3. (All ofthe evidence of this alleged coercion remained undenied.)On February 10 or 11, Foreman Tom Darcangelo wentto Mings' work area and started talking about what wouldhappen if the Union came in. Darcangelo stated that "we'dhave to bargain [from] minimum wage, bargain fromscratch, we'd lose our insurance, we'd lose our salaryprogram." In response, Mings indicated his support of theUnion by arguing back. Mings told Darcangelo "the lawdoesn't say that," and showed him a posted copy of the"Wright Patman letter." (This letter, written on July 22,1964, by the then chairman of the board to CongressmanPatman, stated that "an employer cannot reduce wages ortake away any insurance or other benefits ... because theunion has established its majority status ... Neither canhe threaten to do so if the union wins an election.")Darcangelo responded, "That letter is wrong. Look at thedate on it. It's dated July 1964." The next day, Darcangeloreturned with General Foreman Harvey Miller, who askedMings, "What are those union boys trying to do? Take mybenefits away from me?" Not getting any response, Millerasked, "Where is the union meeting going to be held?"-further prying into Mings' knowledge of, or participationin, the union activity. (The Union's strategy meetings weremoved from one meeting place to another because of thebelief that union organizers were being followed.) Mingsanswered, "I don't know. I haven't been invited." AfterI All dates are in 1976 unless otherwise stated.230 NLRB No. 66455 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMiller left, Darcangelo "hung around to tell me what goodbenefits we had here, insurance, and wages," stating thatthey "had the best benefits in this geographical area."Mings again disagreed, telling his foreman, "I didn't thinkwe did." Finally on March 2 (the day before Mings'discharge, as discussed later), Miller made a remark aboutwanting to discharge employees in the shipping department(where most of the union organizers worked). Miller stated,"I'd fire all those guys back there in shipping if it wasn't forthe National Labor Relations Board protecting them." Asalleged in the complaint, I find that Foreman Darcangelounlawfully threatened employee Mings on February 10 or11 with a loss of existing benefits if the Union's organizingactivities were successful, in violation of Section 8(a)(l) ofthe Act. I also find, as further alleged, that GeneralForeman Miller's statement on March 2 that he woulddischarge union supporters (in the absence of NLRBprotection) was coercive and constituted an unlawfulthreat, and that Miller's questioning of Mings on February11 or 12 about his and other employees' union activities-particularly in the context of the threats-constitutedcoercive interrogation, in violation of Section 8(aX1) of theAct.Robert Coomer was another foreman who engaged insuch unlawful conduct. (As discussed later, Coomer joinedForeman Darcangelo on March 2 in insisting thatemployee Mings not be given merely a 1- or 2-daysuspension for assaulting the leading antiunion employee,Thomas Barr.) The evidence is undisputed that, early inFebruary, Foreman Coomer told employee Wayne Coom-er "that I would be losing the benefits that I had if I votedin a union; that we would lose all of our insurance. All theycould guarantee us was minimum wage, and that we'd haveto start all over again." As alleged in the complaint, I findthat Foreman Coomer thereby threatened the employeewith a loss of existing benefits, in violation of Section8(a)(1) of the Act.In view of these findings of unlawful threats and coerciveinterrogation, I find it unnecessary to rule on otherallegations of unlawful threats and interrogation by theseand other supervisors.B. Discriminatory Discharge1. Special status of Thomas BarrThe evidence shows that antiunion employee ThomasBarr, who provoked the March 2 assault by UnionOrganizer Mings and who was neither suspended nordischarged for doing so, had a special status in the plantduring the Union's organizing drive. He was permitted toleave his work for considerable periods of time each day,when he carried on a campaign against the Union and theemployee organizers.Barr's absences from his work area became so frequentthat several of the employees kept a record of his absenceson 3 separate days in February. The written record, inevidence, shows that, in addition to breaktime, he wasabsent from his work area from 65 to 75 minutes each ofthe days. (None of the known union supporters waspermitted to leave his work area in this manner.)Much of Barr's time was spent talking to ForemenCoomer and Roots, both of whom campaigned against theUnion. (I discredit the testimony by these two supervisorsthat Barr had previously talked to them as frequently andas long at a time.) Initially, on direct examination, Coomertestified that he could not recall any time when Barr hadconversations with him involving the union organizingcampaign, and claimed that, in these conversations, Barr"might be talking about hunting, fishing, work. Justwhatever comes on his mind." Later Foreman Coomertestified that what was learned about the identity of the in-house union organizers came "Just from what he could getthrough the grapevine," and that yes, Barr was one of theemployees who was part of the "grapevine." Coomerfinally testified that, on probably two or three occasions, hetalked with Barr about the Union, but denied rememberingsuch a discussion in any of their conversations outsideBarr's work area or in Coomer's office. Foreman Roots, inturn, testified that he and Barr talked about hunting, familymatters, and work, and positively denied that he ever hadany conversations with Barr during the January-Marchperiod regarding the union organizing campaign. On theother hand, employee James Pelly, a credible witness,testified that he overheard Barr talking to ForemanCoomer and to Roots "frequently" about the Union. (BothForeman Coomer and Roots impressed me as being lessthan candid witnesses on the stand.)Much of employee Barr's remaining time away from hiswork was spent talking to other employees at work. Inearly February, Barr began approaching Union OrganizerWayne Coomer, "calling me mangy head or mangy headedunion boy or mangy headed cock sucker or just any kind ofdirty filthy language he could think of to get me angry ...then right after harassing me, he would either talk to[Foreman] Coomer or [Foreman] Roots" and "on severaloccasions, Lawrence Roots would kind of grin or laugh."On one occasion after first Barr, and then two others, askedemployee Coomer at work about having a union meeting athis home, employee Wayne Coomer complained toForeman Coomer about beingjumped on and talked aboutall the time. Foreman Coomer "told me that several peopledidn't like what I was trying to do" and "maybe you oughtto change your politics, and speak out against the Union."(Wayne Coomer's testimony is undenied.) Foreman Coom-er was already aware of the untrue rumor, which employeeBarr was spreading, about a union meeting at employeeCoomer's home. Foreman Coomer admitted to WayneCoomer that he had heard it. When asked on cross-examination if he told Foreman Coomer the names ofthose who were harassing him, Wayne Coomer crediblyanswered, "I didn't have to. He could see it."Employee Barr acted as if he were a spokesman formanagement. He asked employee Donnie Buchanan, whowas at work about 150 or 200 feet from Barr's work area,"if I was for or against the Union" (as Buchanan crediblytestified). Barr then "asked me if [employee] RogerBeningfield was for or against the Union." Barr told UnionOrganizer Pelly that "we probably would lose" theinsurance benefits and "if I didn't believe him, that I couldgo to [Foreman] Coomer's office, and he could write it upon paper to show me exactly what we would lose."456 INGERSOLL-RAND CO.(Foreman Coomer finally admitted on the stand that"maybe" Barr would ask him "would we keep our benefitsif the Union came in.") Barr told Union Organizer Mings"we got these insurance benefits ... and we'll lose it if weget this union in. I got it straight from [Foreman] Roots."After the Union withdrew its election petition, Barr toldUnion Organizer Wayne Coomer that the Company was"going to fire three of you, and then the rest of you wouldtow the line." Barr told him that this "came from high up."(Emphasis supplied.) Barr told Union Organizer Pelly thatthe employees who had been supporting the Union "weretelling."It was during this time, as employee Mings testified, thatBarr "got the name of Brat from the Shipping Depart-ment," because employees there believed that he "goes andrats on everybody. It means Barr Runs and Tells."The Company contends that there is "not even a scintillaof evidence" that employee Barr was acting as its "agent." Ifind, however, that the Company did have knowledge ofBarr's antiunion activity, and that the Company ac-quiesced in his engaging in this activity by permitting himto leave his work and engage in it.2. Mings' union activityBernard Mings was an air compressor assembler whowas hired in April 1973 at $2.39 an hour. In January 1976when he and other employees received a blanket raise of 20cents an hour, he was given an additional raise of I I centsan hour (totaling $4.20) and told by his immediatesupervisor, Foreman Darcangelo, that "I was doing a goodjob, my attendance was good, and to keep up the goodwork." He had never received any oral or written warnings.During the union campaign, Mings attended two or threemeetings and became one of the union organizers,soliciting signatures at the plant on union authorizationcards and talking in favor of the Union. He asked severalantiunion employees, including Barr, to sign union cardsand they refused. He succeeded in getting two cards signed,and continued to solicit signatures after the Unionwithdrew the election petition on February 23. On March1, he asked Barr again to sign a card. Barr (who had beenengaging in the above-described antiunion campaign andspending much worktime talking to Foremen Coomer andRoots) refused and asked Mings, "What are you all goingto try to do? Get the petition up again?" Mings said thatthey were.Even if Barr did not reveal Mings' union organizing tothe company supervisors, the evidence is clear that theCompany was aware of Mings' support of the Union.Mings revealed this support to Foreman Darcangelo onFebruary 10 or 11, as discussed above, when he arguedwith the foreman and showed him the Wright Patmanletter. The next day, General Foreman Miller indicated hisknowledge of Mings' union activities by asking Mings (inDarcangelo's presence) what "those union boys" weretrying to do, and where the union meeting was going to beheld. Later, after the Union withdrew its petition, Millerannounced this withdrawal at a safety meeting, and "everypro-company man clapped their hands." Mings sawForeman Darcangelo "looking at me" when Mings failedto clap. Finally on March 2, after the assault, GeneralForeman Miller admitted his knowledge of Mings' unionactivity by telling him, as discussed below, "See, whattrying to organize a union does." I discredit the denials byMiller and Foreman Coomer at the hearing that they knewMings was working on behalf of the Union. (Darcangeloand Barr did not testify.)3. Mings' dischargeOn March 2 (1 day after Union Organizer Mingsadmitted to antiunion employee Barr that the unionsupporters were trying to bring up the election petitionagain), Mings was sitting in the cafeteria, drinking coffee,before going to work at 7 o'clock. Barr entered and said toMings, "Good morning windy britches." Mings responded,"Good morning, Brat." (As previously indicated, "Brat"-meaning "Barr Runs and Tells"-was the name whichshipping department employees were calling Barr.)Barr left the cafeteria and complained to his immediatesupervisor, Foreman Coomer, one of the two supervisorswith whom Barr frequently talked to during the unioncampaign while away from his work. (Coomer testified thatBarr complained to him before the upcoming assault.Coomer did not indicate what, if anything, he told Barr inresponse to the complaint.)About 7:15 a.m., shortly after complaining to ForemanCoomer, Barr went to Mings' work area (about 75 feetfrom where Barr worked), approached Mings who was in astooped position to pick up some parts, and grabbedMings' shoulder, stating, "You asshole son-of-a-bitch, whyare you telling on me?" Getting up, Mings asked what hewas talking about. Barr said, "You asshole son-of-a-bitch,you know what I'm talking about." Mings repeatedly askedhim to leave, and Barr responded, "You asshole, you son-of-a-bitch, you put me out." At that point (as crediblytestified by Mings, who appeared to be an honest witness,with a good recollection of what happened), "He cometoward me with his fists rolled and had me backed upagainst the wall, and the next thing I knew, I had madecontact with him," hitting him with an open hand on theside of the neck "to stop him," and as a reflex (from Mings'karate training in the Army), "I brought my knee up" ("todefend your groin area"), hitting Barr in the stomach. "Ididn't want to hurt him. I just wanted to stop him because Iwas scared. You got to realize that that man is a big man[weighing about 220 pounds]. I'm just a 165 pound guy."(Mings recalled that Barr fell to the floor, but companywitness Vincent Rogers, an employee working nearby,positively testified that Barr did not fall down, but fell backagainst a rack.) Apparently, Barr was not injured. (Asindicated, he did not testify.)Getting up, Barr told Mings, "I got you now, union boy."Foreman Darcangelo took Mings to the general fore-man's office, refusing Mings' request that a councilmember be present. (The council members are selected bythe employees to handle grievances with the Company inthe nonunion shop.) General Foreman Miller, in thepresence of Foremen Darcangelo and Coomer, questionedBarr and Mings about what happened. Near the beginningof the meeting, Miller said to Mings, "See, what trying toorganize a union does" (thereby revealing Miller's knowl-edge of Mings' union organizing). Mings said that he, and457 DECISIONS OF NATIONAL LABOR RELATIONS BOARDperhaps two others, were the only ones for a union in thebare assembly area, and that a majority of the unionsupporters were in the shipping department. Miller thenstated (as previously found), "I'd fire all those guys backthere in shipping if it wasn't for the National LaborRelations Board protecting them."Barr told Miller that the reason he was back in Mings'work area was that he had "something to straighten out"with Mings and that Mings had called him "Brat." Millerasked what that meant, and Mings said that it meant that"Barr Runs and Tells." Miller commented that he liked forpeople to come and tell him things. Barr also stated thatMings had been in Barr's work area and picking on him,and Mings denied it.Miller asked if Mings had hit Barr first, and Mingsanswered that it was in "self-defense, it was a reaction. Icouldn't help myself," that Barr had "called me a assholeson-of-a-bitch, and I told him to leave several times. Herepeated this again and made a step towards me, and askedme to put him out." Mings further explained that whenBarr did this, "he had me backed up against a wall. I hadnowhere to go."After hearing Mings' side of the story, General ForemanMiller stated, "I don't know what's going to become of this,possibly a day or two off" (Emphasis supplied.) As Millerwas telling Mings to go back to his line and go to work,Foreman Tom Darcangelo (in Mings' words) "was sittingto my right and I didn't see him, shaking his head and Mr.Miller said, 'Tom, why are you shaking your head?' " Thenboth Darcangelo and Foreman Coomer spoke up, saying,"We can't let him get away with this," and that if he did,"others would be trying it." (At this point, I note that bothDarcangelo and Coomer had been actively opposing theUnion and had unlawfully threatened employees with theloss of benefits if the Union was voted in. When UnionOrganizer Wayne Coomer had complained to ForemanCoomer about being "jumped on" by antiunion employees,as previously discussed, Foreman Coomer told him that"several people didn't like what [he] was trying to do" and"maybe you ought to change your politics, and speak outagainst the Union." Foreman Coomer also had been in thecafeteria and had ignored antiunion language written onthe blackboard, despite a company rule that every postingor writing on the blackboard must be cleared in advancewith the personnel manage. Also, Darcangelo-acting asgeneral foreman at the time-merely commented, "Boy,you got a lot of enemies" and "Don't do anything you'll getput in jail for" when Union Organizer Mitchell Seabornecomplained about antiunion notes being hung in his workarea or on the hoist he used.) Miller sent Mings back towork, but permitted Barr to remain in his office withForemen Coomer and Darcangelo. A few minutes later,Miller called in and questioned two of Mings' coworkers,who confirmed that Barr provoked the assault, saying toMings, "Are you man enough to put me out?" (AlthoughMiller and Coomer failed to give trustworthy accounts ofwhat transpired in Miller's office, Miller admitted in hispretrial affidavit that "Mings said that he had told Barr toleave his work area, but Barr asked if Mings was manenough to put him out." I discredit their denials of Mings'testimony, and find that Mings' account was the mostdetailed and accurate.)About 10:30 that same morning, March 2, ForemanDarcangelo told Mings to go home and come back the nextmorning. Between then and the time Mings returned thenext morning, the Company had decided to dischargeMings, and to take no action against Barr for provokingthe assault. (General Foreman Miller testified on cross-examination that Mings was fired because of the fight.However, on redirect examination, he answered "Yes" to aleading question by company counsel, whether the dis-charge decision was based on the fight and Mings' conductthe next morning. Finally on recross-examination, Millertestified that he felt by the start of the next day that he hadno choice but to fire Mings.) Mings returned to work at 7a.m., on March 3, and got into a dispute with ForemanDarcangelo about whether he was told to return at 10o'clock. When Darcangelo invited him to go to Miller'soffice, Mings again asked for a council member to bepresent. Darcangelo refused, saying, "Hell, no, Barnie.Don't have to give you anything. You're not running theCompany." Miller also refused to allow Mings to have acounsel member present, and Mings refused to enter theoffice without a witness. Miller then asked Mings to leavethe plant. Mings asked if he was fired, if his check wasready, and if Barr was having to leave. Upon receivingnegative answers, Mings stated, "Well, if Mr. Barr is notleaving, and I haven't had my pay check, and I haven'tbeen fired, I see no reason for me to leave because you'lljust say I walked off the job." (Mings believed that hisbrother-in-law had previously been unjustly accused ofwalking off the job and discharged.) Miller said he wouldcall the police, and Mings said he would leave peacefullywith the police, "because that would prove that I didn'twalk off my job." Mings went to the restroom and thenwaited for the police to arrive. He was charged withdisorderly conduct, and he paid the fine after telling thejudge that he was not guilty, but would pay the fine just toprove the point that he had not walked off the job. Uponreturning to the plant, Mings was given his paycheck, andwas told by Foreman Darcangelo, "We cannot condonefighting."4. Concluding findingsShortly after the assault, General Foreman Millerlearned through the investigation in his office that theincident would not have occurred if employee Barr had notleft his job and provoked the assault. Mings had a goodwork record at the Company, and there had been no priorproblems of fighting in the plant. There was no companyrule requiring discharge for fighting (the written rulesproviding that employees engaging in "Fighting, wrestling,throwing anything, or 'Horse Play' " may be subject todisciplinary action).Under these circumstances, General Foreman Millerindicated that Mings' assault on Barr possibly would merita I- or 2-day suspension.It was not until Foreman Darcangelo and Coomervigorously protested a mere suspension for Mings that theCompany decided to discharge him. Both foremen hadengaged in an active antiunion campaign, including458 INGERSOLL-RAND CO.unlawful coercion. Barr had been given a special statusduring the union campaign, being permitted to spend muchcompany time away from the job while he joined in theantiunion campaign. Mings, on the other hand, was knownto be campaigning for the Union. After Darcangelo andCoomer protested a mere suspension for Mings, theydemonstrated their favoritism toward Barr by conferringwith him privately after Mings was sent back to work, andby failing to punish Barr in any way for provoking theassault.Although the Company now contends that it dischargedMings both because of the March 2 assault and Mings'March 3 conduct (refusing to meet again in GeneralForeman Miller's office without a council member present,and refusing to leave the plant until arrested, as discussedabove), I find that the latter purported reason is merely abelated afterthought. The referee decision shows that at thetime of the hearing in Mings' unemployment proceeding,the Company took the position that Mings was dischargedon March 3 "for fighting on company property." (TheCompany's antiunion motivation was not litigated in thatproceeding.) Moreover, Miller's testimony and ForemanDarcangelo's treatment of Mings the next morning bothindicate that the discharge decision was made on March 2.After weighing all the evidence and circumstances, I findthat Mings was not discharged because of his provokedassault upon Barr, but in reprisal for his union organizing. Itherefore find that Mings' discharge was discriminatorilymotivated to discourage membership in the Union andviolated Section 8(a)(3) and (1) of the Act.CONCLUSIONS OF LAWI. By discharging Bernard Mings on March 3, 1976,because of his activity on behalf of the Union, theCompany engaged in unfair labor practices affectingcommerce within the meaning of Sections 8(aX3) and (1)and 2(6) and (7) of the Act.2. By threatening employees with the loss of benefits ifthey vote for a union, by making a threatening statementabout discharging employees for supporting a union, andby engaging in coercive interrogation, the Companyviolated Section 8(a)(1) of the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, I find it necessary to orderthe Respondent to cease and desist therefrom and to takecertain affirmative action designed to effectuate thepolicies of the Act.The Respondent having discriminatorily discharged anemployee I find it necessary to order it to offer him fullreinstatement, with backpay computed on a quarterly basisplus interest at 6 percent per annum in accordance with F.W. Woolworth Company, 90 NLRB 289 (1950), and IsisPlumbing & Heating Co., 138 NLRB 716 (1962), from date2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.of discharge to date of proper offer of reinstatement.Inasmuch as Respondent's unlawful conduct goes to theheart of the Act, I find that a broad order against infringingon the employees' Section 7 rights in any other manner isnecessary.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER2The Respondent, Ingersoll-Rand Company, Campbells-ville, Kentucky, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Discharging or otherwise discriminating against anyemployee for supporting International Association ofMachinists and Aerospace Workers, District Lodge 53,AFL-CIO, or any other union.(b) Threatening to withdraw benefits if employees votefor union representation.(c) Threatening to discharge any employee for support-ing a union.(d) Coercively interrogating any employee for unionsupport or union activity.(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Bernard Mings immediate and full reinstate-ment to his former job or, if his job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make himwhole for any loss of pay or other benefits in the mannerset forth in the Remedy section.(b) Preserve and, upon request, make available to theBoard or its agents, for examination or copying, all payrollrecords, social security payment records, timecards, per-sonnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisOrder.(c) Post at its plant in Campbellsville, Kentucky, copiesof the attached notice marked "Appendix."3Copies of thenotice, on forms provided by the Regional Director forRegion 9, after being duly signed by Respondent'sauthorized representative, shall be posted by the Respon-dent immediately upon receipt thereof, and be maintainedfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director, in writing, within 20days from the date of this Order, what steps the Respon-dent has taken to comply herewith.3 In the event this Order is enforced by a Judgment of the United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."459 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge any of you for supportingInternational Association of Machinists and AerospaceWorkers, District Lodge 53, AFL-CIO, or any otherunion.WE WILL NOT threaten you with the loss of benefits ifyou vote for a union.WE WILL NOT threaten to discharge any of you forsupporting a union.WE WILL NOT coercively question any of you aboutunion support or union activities.WE WILL NOT unlawfully interfere with your unionactivities in any other manner.WE WILL offer full reinstatement to Bernard Mings,with backpay plus 6-percent interest.INOERSOLL-RAND COMPANY460